DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 27, 2019.  In virtue of this communication, claims 1-18 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2019, 4/15/2020 and 10/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2019/0023899) in view of Benward (US 2019/0241284).
With respect to claim 1, Tanigawa discloses in figure 3 a film transmission line (1A, e.g., multilayered transmission line plate), comprising a dielectric layer (32, e.g., insulating layer or dielectric layer) including at least one of a liquid crystal polymer (LCP) structure or a cyclo 

    PNG
    media_image1.png
    529
    772
    media_image1.png
    Greyscale

Tanigawa does not explicitly disclose that wherein a signal loss level (S21) defined as Equation 1 of the film transmission line is -1.5 dB or more at a frequency in a range from 20 GHz to 30 GHz: [Equation 1]    S21(dB) = 10 X Log(Output power/input power).
Benward discloses in figure 2 a transmission line (TL), wherein a signal loss level (S21) defined as Equation 1 of the film transmission line is -1.5 dB or more at a frequency in a range from 20 GHz to 30 GHz: [Equation 1]    S21(dB) = 10 X Log(Output power/input power) (paragraph 0049, e.g., having an equation of the signal loss level thereof and paragraph 0044, e.g., having a frequency range from 100 KHz to 100 MHz).

With respect to claims 2-3, the combination of Tanigawa and Benward disclose that wherein a dielectric constant of the dielectric layer is 3.4 or less and wherein a loss tangent of the dielectric layer is 0.001 or less (paragraph 0180 of Tanigawa, e.g., “preferably 3.6 or less, 3.0 or less, 0.004 or less, 0.003 or less and etc.”).
With respect to claim 4, the combination of Tanigawa and Benward disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the dielectric layer includes at least one of structural units represented by Chemical Formulae 1 to 5 below thereof.  However, this difference is not patentable merits since a dielectric material can be selected based on a particular application or environment of use. Thus, to select a dielectric material in chemical formulae 1 to 5 is that would have been deemed obvious to a person skilled in the art.
With respect to claim 5, the combination of Tanigawa and Benward disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein a length of the electrode line is 40 mm or less. However, this difference is not patentable merits since a length can be selected based on a particular application or environment of use. Thus, to select an electrode length of 40 mm or less is that would have been deemed obvious to a person skilled in the art.

With respect to claim 7, the combination of Tanigawa and Benward disclose that wherein the electrode line includes at least one selected from the group consisting of silver (Ag), gold (Au), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), chromium (Cr), titanium (Ti), tungsten (W), niobium (Nb), tantalum (Ta), vanadium (V), iron (Fe), manganese (Mn), 5 cobalt (Co), nickel (Ni), zinc (Zn), tin (Sn), molybdenum (Mo), calcium (Ca) and an alloy thereof (paragraph 0041 of Tanigawa, e.g., having copper, nickel, or aluminum material thereof).
With respect to claim 8, the combination of Tanigawa and Benward disclose in figure 3 of Tanigawa that wherein the electrode line includes a signal line (91) and a ground line (11, 21, e.g., GND).
With respect to claim 9, the combination of Tanigawa and Benward disclose that wherein the ground line includes a first ground line (11) and a second ground line (21), and the signal line is interposed between the first ground line and the second ground line (see figure 3 of Tanigawa).
With respect to claim 10, the combination of Tanigawa and Benward disclose that wherein the electrode line includes a mesh structure (see figure 1 of Tanigawa).
With respect to claim 11, the combination of Tanigawa and Benward disclose that further comprising a dummy pattern (figure 1 of Tanigawa shows a dummy pattern thereof) around the electrode line, wherein the dummy pattern includes a mesh structure the same as that of the electrode line (see figures 1, 3).
.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2019/0023899) in view of Benward (US 2019/0241284) and further in view of Park et al. (US 2018/0359845).
With respect to claim 13, the combination of Tanigawa and Benward disclose all claimed limitations, as expressly recited in claim 1, except for specifying that an antenna comprising the film transmission line and an antenna electrode electrically connected to the film transmission line.
Park discloses in figures 4-7 an antenna comprising the film transmission line (442-443, 730) and an antenna electrode (421, 422, 423) electrically connected to the film transmission line (see figures 4 and 7A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of the combination of Tanigawa and Benward with an antenna feature thereof as taught by Park for the purpose of delivering a high frequency RF signal to an antenna radiator since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Park (see paragraph 0113).
With respect to claim 14, the combination of Tanigawa, Benward and Park disclose that an image display device (100, e.g., electronic display), comprising a printed circuit board (410, 412); an antenna (421-423) mounted on the printed circuit board; a display panel (101) disposed over the printed circuit board; and the film transmission line (442-443), the film transmission 
With respect to claim 15, the combination of Tanigawa, Benward and Park disclose that further comprising an electronic device (4101, e.g., RF block) mounted on the printed circuit board (see figure 4 of Park).
With respect to claim 16, the combination of Tanigawa, Benward and Park disclose that further comprising a connection structure electrically connecting the film transmission line and the antenna to each other (see figures 4 and 7A of Park, e.g., having connection structure thereof).
With respect to claim 17, the combination of Tanigawa, Benward and Park disclose that wherein the connection structure includes a flexible printed circuit board (FPCB) (see paragraph 0057 of Park).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kim et al. – US 2014/0218867
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 1, 2021